Exhibit 10.1

 

ELECTION TO EXERCISE WARRANTS



     

 

October 31, 2014

 

DelMar Pharmaceuticals, Inc.

Suite 720 - 999 West Broadway

Vancouver, British Columbia CANADA V5Z 1K5

 

Attn: Corporate Secretary

Fax. No. 604.608.5685

Reference is made to the Warrant to purchase __________________shares of the
Common Stock of DelMar Pharmaceuticals, Inc. which was issued to me on
________________ (the “Investor Warrant”). I hereby agree and elect to exercise
for cash as set forth below some or all of all of the Investor Warrants at the
reduced exercise price of $0.65 per share as set forth in Table 1 below. The
securities being offered pursuant to this Election to Exercise Warrants are
being offered pursuant to exemptions provided by Section 4(2) of the Securities
Act of 1933, as amended and Regulation D thereunder.

TABLE 1

NUMBER OF INVESTOR WARRANTS TO BE EXERCISED

 

      A   B Number of “Investor Warrants” Being Exercised:    

Exercise Price Per Share

 

_____________________________________

 

  $0.65

EXERCISE PRICE AND STOCK CERTIFICATES

The undersigned hereby irrevocably elects to exercise and to purchase the number
of shares of DelMar Pharmaceuticals, Inc. common stock issuable upon exercise of
Investor Warrants listed in Table 1 above and delivery of:

$_________________ (in cash, which is the product of $.65 per share multiplied
by the number of Investor Warrants being exercised hereunder as set forth in
Table 1 above).

The undersigned requests that certificates for such shares be issued in the name
of:

 

________________________________________________________________________

(Please print name, address and social security or federal employer

identification number (if applicable))

 

 If the shares issuable upon this exercise are not all of the shares issuable
for all of the holder’s Investor Warrants, the undersigned requests that a new
Warrant evidencing the rights not so exercised (which Investor Warrants shall
continue to have an exercise price of $0.80 per share) be issued in the name of
and delivered to:

 

________________________________________________________________

(Please print name, address and social security or federal employer

identification number (if applicable))

 

  Name of Holder (print):___________________________________

 

Signature:_____________________________________________

 

Title:_________________________________________________

 

Dated:________________________________________________

 

 



1

 

ACKNOWLEDGMENTS AND REPRESENTATIONS AND WARRANTIES

I understand and acknowledge that:

(1) To exercise the Investor Warrants at the reduced exercise price of $.65 per
share, I must comply with the “Instructions for Delivery” (attached hereto).

(2) I hereby agree and acknowledge that upon the Company’s acceptance of this
Election to Exercise Warrants as evidenced by the Company’s acknowledging and
returning a countersigned copy of this Election to Exercise Warrants my Investor
Warrants described in Table 1 above shall be deemed automatically amended as
applicable to give effect to the exercise of the Investor Warrants pursuant to
this Election to Exercise Warrants, without any further action or signature
required by me or the Company. Until the acceptance by the Company of the
payment for the exercise price for the Investor Warrant being exercised, such
funds will be placed into a separate non-interest bearing account until the
earlier of acceptance of this Election to Exercise Warrants or October 30, 2014
(the “Expiration Date”). If the Company has not accepted this Election to
Exercise Warrants by the Expiration Date, it shall return the proceeds for the
exercise price of the Investor Warrants to the holder of such Warrant.

(3) I understand that by executing this Election to Exercise Warrants, I am
automatically, irrevocably and contemporaneously exercising my Investor Warrants
and thereafter such Investor Warrants will be null and void.

(4) If I have decided to exercise less than my total number of Investor
Warrants, the Company will send me a new Investor Warrant which shall be on the
same form, including the original exercise price, as the original Investor
Warrants issued to me in connection with the private offering (the “Private
Placement”) of Common Stock pursuant to the certain Private Placement Memorandum
dated January 4, 2013 for the amount of Investor Warrants I excluded from this
Election to Exercise Warrants.

(5) The Company has advised me to consult with my own legal, tax and accounting
advisors as to the consequences of exercising my Investor Warrants.

(6) I have accurately completed and executed the Accredited Investor
Questionnaire and understand that the Company will not accept any Election to
Exercise Warrants from or on behalf of any Investor Warrant holders if the
Company determines that a valid securities exception is not available for the
exercise of the Investor Warrants at the reduced exercise price under the
Securities Act of 1933, as amended.

(7) All authority herein conferred or agreed to be conferred shall not be
affected by, and shall survive, my death or incapacity, and all of my
obligations hereunder shall be binding upon my heirs, personal representatives,
successors and assigns and my election to exercise my Investor Warrants is
irrevocable.

(8) Upon request, I will execute and deliver any additional documents deemed by
the Company to be necessary or desirable to complete the amendment and exercise
of the Investor Warrants pursuant to this Election to Exercise Warrants.

(9) I acknowledge that neither the Securities Exchange Commission nor any state
securities commission has approved or disapproved of the transactions
contemplated herein, passed up on the merits or fairness of the transaction; or
passed upon the adequacy or accuracy of the disclosure in this document.

(10) I acknowledge that the Investor Warrants and the shares of common stock
issuable upon exercise of the Investor Warrants, as amended hereby, are
“restricted securities” and may not be sold by the holder absent a registration
statement covering the resale of the shares or an exemption from the
registration requirement. I further acknowledge that there is no established
trading marked for the Investor Warrants and we do not intend to list the
Investor Warrants for trading on any exchange or market.

I hereby represent and warrant that:

(1) I have the full power and authority to execute, deliver and perform any
obligations hereunder and that, when and to the extent the Investor Warrants are
accepted for exercise by the Company, the Investor Warrants will be free and
clear of all security interests, liens, restrictions, charges, encumbrances,
conditional sales agreements or other obligations relating to the sale or
transfer thereof and the Investor Warrants will not be subject to any adverse
claims.



2

 



(2) I either alone or with my purchaser representative have such knowledge and
experience in financial and business matters that I am capable of evaluating the
merits and risks of investment in the warrants shares issuable upon the exercise
of the Investor Warrants.

(3) I have had the opportunity to review the current business prospects,
financial condition and operating history of the Company as set forth in the
filings that the Company has made with the Securities and Exchange Commission,
including, but not limited to, the Company’s Annual Report on form 10-K for the
year ended December 31, 2013 and the Company’s Report on form 10-KT for the
period ended June 30, 2014; and

(4) I have had the opportunity to ask questions and receive answers from the
Company regarding the terms and conditions pertaining to my execution of this
Election to Exercise Warrants and I have received all the information I consider
necessary or appropriate for deciding whether to exercise my Investor Warrant.

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

3

 



If you execute the election above to exercise your Investor Warrants and return
this signature page, your Investor Warrants will be deemed amended and exercised
in accordance with the terms and conditions of the this Election to Exercise
Warrants. Any portion of the Investor Warrants that are not exercised shall
continue to be exercisable upon the terms and conditions, including the exercise
price, of the original Investor Warrants issued to the undersigned holder in
connection with the Private Placement.

You must complete and sign the following exactly as your name appears on your
Investor Warrants. If the signature is by a trustee, executor, administrator,
guardian, attorney-in-fact or another person acting in a fiduciary or
representative capacity, please set forth the signatory’s full title and include
with this Election to Participate and Exercise Warrants proper evidence of the
authority of such person to act in such capacity.

 







Date: October 31, 2014 By:     Signature                 (Print name):          
(Title, if applicable)           Address:           Telephone:           Fax:  
        Tax ID/SSN:  





 

AGREED AND ACCEPTED:

 

 

DelMar Pharmaceuticals, Inc.

 

 

By:_________________________

Jeffrey Bacha

President and CEO

 

4

 



 

INSTRUCTIONS FOR DELIVERY

To affect your acceptance of the Election to Warrants you must:

 

  (1) Complete, sign and return this Election to Exercise Warrants.

 

  (2) Tender your Investor Warrants for each Investor Warrant to be exercised.

 

  (3) Complete, sign and return the Accredited Investor Questionnaire (attached
hereto).

 

  (4) Pay the exercise price applicable to your Investor Warrant ($0.65 x number
of shares to be exercised) by check or by wire transfer pursuant to the wire
transfer instructions set forth below.

The Election to Exercise Warrants Investor Warrants, Accredited Investor
Questionnaire along with the exercise price must be received at the address
below, on or before October 30, 2014, but may be extended by the Company in its
sole discretion.

 

       

ADDRESS FOR EXECTUED DOCUMENTS:

 

 

 

 

 

 

 

DelMar Pharmaceuticals, Inc.

Suite 720 -- 999 West Broadway

Vancouver, British Columbia CANADA V5Z1K5

Attn: Corporate Secretary

Tel. No. (604) 629-5989

Fax No. (604) 608-5685

 

          CHECKS PAYABLE TO:

 

 

                 

WIRE TRANSFER

INSTRUCTIONS FOR

EXERCISE OF

WARRANTS:

 

 

 

       

Delivery to an address other than as set forth above will not constitute a valid
delivery.





5

 

 

ACCREDITED INVESTOR QUESTIONNAIRE

The undersigned understands that the purpose of this Questionnaire is to permit
DelMar Pharmaceuticals, Inc. (“DelMar ”) to determine whether the undersigned is
an “accredited investor” as such term is defined in Rule 501(a) promulgated
under the Securities Act of 1933, as amended (the “ Act ”). The undersigned
represents to you that (i) the information contained herein is complete and
accurate and may be relied upon by DelMar, and (ii) the undersigned will notify
DelMar immediately of any change in any of such information.

All information furnished is for the sole use of DelMar and its counsel and will
be held in confidence by DelMar and its counsel, except that this Questionnaire
may be furnished to such parties as DelMar deems desirable to establish
compliance with federal or state securities laws.

A. For Individuals:

The undersigned individual is an “Accredited Investor” for one or more of the
following reasons (check all that apply):

¨ The undersigned is an individual (not a partnership, corporation, etc.) whose
individual net worth, or joint net worth with his or her spouse, presently
exceeds $1,000,000. For purposes of the foregoing, “net worth” shall be deemed
to include all of your assets, liquid or illiquid (including such items as
furnishings, automobile and restricted securities, but excluding the value of
your primary residence) minus any liabilities (including such items as loans and
other debts and liabilities, but excluding any mortgage on your primary
residence to the extent that it does not exceed the fair market value of such
residence).

¨ The undersigned is an individual (not a partnership, corporation, etc.) who
had (i) an individual income in excess of $200,000 or (ii) joint income together
with their spouse in excess of $300,000, in each of the two most recent years
and reasonably expect to reach the same income level in the current year. For
purposes of the foregoing, “income” is not limited to “adjusted gross income” as
that term is defined for federal income tax purposes, but rather includes
certain items of income which are deducted in computing “adjusted gross income”.
For investors who are salaried employees, the gross salary of such investor,
minus any significant expenses personally incurred by such investor in
connection with earning the salary, plus any income from any other source
including unearned income, is a fair measure of “income” for purposes of this
question. For investors who are self-employed, “income” is generally construed
to mean total revenues received during the calendar year minus significant
expenses incurred in connection with earning such revenues.

 

 

¨The undersigned is a director, executive officer, or general partner of the
issuer of the securities being offered or sold, or any director, executive
officer, or general partner of a general partner of that issuer.

 

¨The undersigned individual is not an “Accredited Investor” because none of the
above apply.

 

6

 



B. For Entities:

The undersigned is an “Accredited Investor” because the undersigned falls within
at least one of the following categories (Check all appropriate lines):

 

¨ (i) a bank as defined in Section 3(a)(2) of the Securities Act of 1933, as
amended (the “Securities Act”) or a savings and loan association or other
institution as defined in Section 3(a)(5)(A) of the Act whether acting in its
individual or fiduciary capacity;

 

¨(ii) a broker-dealer registered pursuant to Section 15 of the Securities
Exchange Act of 1934, as amended;

¨(iii) an insurance company as defined in Section 2(a)(13) of the Act;

¨(iv) an investment company registered under the Investment Company Act of 1940,
as amended (the “Investment Company Act”) or a business development company as
defined in Section 2(a)(48) of the Investment Act;

¨(v) a Small Business Investment Company licensed by the U.S. Small Business
Investment Act of 1958, as amended;

¨(vi) a plan established and maintained by a state, its political subdivisions,
or any agency or instrumentality of a state or its political subdivisions, for
the benefit of its employees, where such plan has total assets in excess of
$5,000,000;

¨(vii) an employee benefit plan within the meaning of Title I of the Employee
Retirement Income Security Act of 1974, as amended (the “Employee Act”), where
the investment decision is made by a plan fiduciary, as defined in Section 3(21)
of the Employee Act, which is either a bank, savings and loan association,
insurance company, or registered investment adviser, or an employee benefit plan
that has total assets in excess of $5,000,000 or a self-directed plan the
investment decisions of which are made solely by persons that are accredited
investors.

¨(viii) a private business development company, as defined in Section 202(a)(22)
of the Investment Advisers Act of 1940 as amended;

¨(ix) an organization described in Section 501(c)(3) of the Internal Revenue
Code, a corporation, a Massachusetts or similar business trust, or a
partnership, not formed for the specific purpose of acquiring the securities
offered, with total assets in excess of $5,000,000;

¨(x) a trust, with total assets in excess of $5,000,000, not formed for the
specific purpose of acquiring the securities offered, whose purchase is directed
by a “sophisticated” person, who has such knowledge and experience in financial
and business matters that he is capable of evaluating the merits and risks of
the prospective investment;

¨(xi) an entity in which all of the equity investors are persons or entities
described above.  ☐The undersigned is an entity all the equity owners of which
are “accredited investors” within one or more of the above categories. If
relying upon this Category alone, each equity owner must complete a separate
copy of this Questionnaire. (Describe the entity below).  ☐The undersigned
entity is not an “Accredited Investor” because none of the above apply.    



 

The foregoing representations are true and accurate as of the date hereof.

 

          Dated: October 31, 2014  
 
    Name of Investor        
 
    Signature        
 
    Printed Name        
 
    Title (if applicable)        
 
    Name of joint investor or other person whose signature is required        
 
    Signature        
 
    Title (if applicable)

 

 

7



--------------------------------------------------------------------------------

 